COWART, Judge,
dissenting.
See the dissent in Flowers v. State, 567 So.2d 1055 (Fla. 5th DCA 1990).
ON MOTION FOR REHEARING AND REQUEST FOR CERTIFICATION
We grant appellant’s motion to certify to the Florida Supreme Court the same question of great public importance we previously certified in Flowers v. State, 567 So.2d 1055 (Fla. 5th DCA 1990), rev. pending, Case No. 76,854 (Fla.1991), since we have resolved the same legal issue adversely to appellant in this case.
DO FLORIDA’S UNIFORM SENTENCING GUIDELINES REQUIRE THAT LEGAL CONSTRAINT POINTS BE ASSESSED FOR EACH OFFENSE COMMITTED WHILE UNDER LEGAL CONSTRAINT?
W. SHARP, COWART and GRIFFIN, JJ., concur.